DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 05/11/2021 claims 1-19 remain pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (US 2013/0203489).
Regarding claims 1, 9-10, 12 and 19: Lyons discloses a gaming establishment component processor (paragraph [0010], a system for enabling a cross platform gaming session may include one or more memories in communication with one or more hardware processors of one or more computing devices); and a gaming establishment component memory device which stores a plurality of instructions (paragraph [0010], one or more memories may have instructions stored thereon that, in response to execution by the one or more computing devices, may cause the one or more computing devices to perform operations that may include associating a first computing device with a second computing device), which when executed by the gaming establishment component processor, cause the gaming establishment component processor to: responsive to wirelessly receiving data from a first mobile device executing a first mobile device application associated with a first player tracking account, establish a first player tracking session in association with the first player tracking account (paragraph [0069], the player also has in their possession a mobile device 110, preferably a smartphone. This smartphone has an application loaded into it that is capable of receiving and displaying a video stream over a network 140 (shown in FIGS. 6 and 9) and passing player input back over the network in reaction to events displayed in the video stream. The application is also capable of communicating with a game server 160 (shown in FIGS. 2, 6 and 9) over a network 140 to establish game sessions. Moreover, in this embodiment of the mobile device-enhanced system 100, the EGM 130 is also running application software capable of receiving video streams and displaying the video streams, along with software to control passing player input back over the network 140 to a game server 160), and responsive to wirelessly receiving, before a termination occurs of the first user session, data from a second mobile device executing a second mobile device application associated with a second player tracking account, and automatically terminate the first player tracking session, and establish a second player tracking session in association with the second player tracking account (paragraph [0067], paragraph [0091], the EGM from which the player transfers his or her game enters a non-playable state (e.g., "reserved" or "remotely in use" state) rendering it inoperable by another player until, for example… the non-playable state terminates after a set period of inactivity, a player… to schedule a remote gaming session to follow an active remote gaming session. For example, the second player in the example above may be disappointed to find that his favorite gaming machine is not only in use, but is being remotely played. In one embodiment, the second player may be forced to check back at a later time. However, in some embodiments, the second player may schedule or otherwise reserve the gaming machine for a second remote gaming session that would follow the first player's remote session once it ends, i.e., a second player may send data to a first device by reserving said machine, after-which the first player’s gaming session may be terminated after a set period of inactivity). 
Regarding claims 2 and 13: Lyons discloses that which is discussed above. Lyons further discloses that the first device comprises a physical instrument which the first data is read from (paragraph [0069], a player inserts a player tracking card into the card reader before commencing wagering) and the second device comprises a mobile device executing a mobile device application associated with the second user account (paragraph [0065], paragraph [0091], paragraph [0111], the processes disclosed herein may be reversed with respect to the player requesting a remote gaming session. For example, the player may utilize a graphical user interface presented on a display of the EGM to scan for mobile devices within range (e.g., within Bluetooth range or other wireless technology range) that are available for connection. The player may select one of the mobile devices from the list to connect to connect or otherwise establish a communication link between the EGM and the selected mobile device).
the mobile device-enhanced system 100 may employ an EGM 130 that incorporates a Bluetooth transmission system. In such an embodiment, when a player is seated at the EGM 130, an application running on their mobile device 110 is also Bluetooth-enabled and is in communication with the EGM. This establishes a link between the game session and the mobile device 110).
Regarding claims 4 and 15: Lyons discloses that which is discussed above. Lyons further discloses that the first user account comprises a first player tracking account and the second user account comprises a second player tracking account (paragraph [0069], a player inserts a player tracking card into the card reader before commencing wagering. This action of inserting the player tracking card associates the wagering session with their player account).
Regarding claims 5 and 16: Lyons discloses that which is discussed above. Lyons further discloses that the first user account comprises a first cashless wagering account and the second user account comprises a second cashless wagering account (paragraph [0125], the remaining credits may be transferred to a player account stored on a server).
Regarding claims 6 and 17: Lyons discloses that which is discussed above. Lyons further discloses that the first user account comprises a first gaming establishment retail account and the second user account comprises a second gaming establishment retail account (paragraph [0187], The device may establish wireless communication with the table or arcade style gaming system or with a casino patron account, the examiner interprets a casino patron account as a gaming retail account).
Regarding claims 7 and 18: Lyons discloses that which is discussed above. Lyons further discloses that when executed by the processor responsive to receiving, before the termination occurs of the first user session, the second data from the second device associated with the second user account, the instructions cause the processor to terminate the first user session after receipt of an input via an input device (paragraph [0100], If a player doesn't wish to continue playing the session, the game session is terminated. Any credits or game state are preserved in the player account for later use).
Regarding claims 8 and 11: Lyons discloses that which is discussed above. Lyons further discloses that the gaming establishment component processor comprises a slot machine interface board processor (paragraph [0226], Electronic gaming machine 501 includes base game integrated circuit board 503 (EGM Processor Board) connected through serial bus line 505 to game monitoring unit (GMU) 507 (such as a Bally MC300 or ACSC NT), and player interface integrated circuit board (PIB) 509 connected to player interface devices 511 over bus lines 513, 515, 517, 519, 521, 523. Printer 525 is connected to PIB 509 and GMU 507 over bus lines 527, 529).

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/11/2021, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of a new interpretation of the previously applied prior art reference as discussed above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715